Citation Nr: 0616873	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
benefits (exclusive of healthcare under Chapter 17, Title 38, 
United States Code).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had active military service from December 1968 
to January 1971.

This matter arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in March 2004.  This issue was remanded in October 
2004 for further development, and now returns again before 
the Board.


FINDINGS OF FACT

1.  In a January 2000 decision, the RO determined that the 
character of the appellant's discharge was a bar to payment 
of VA benefits.  The appellant did not appeal.

2.  Evidence submitted since the RO's January 2000 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's January 2000 character of discharge 
determination is final.  38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1999)

2.  New and material evidence has not been submitted since 
the RO's January 2000 decision, thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated November 2004 
and October 2005.  The originating agency essentially asked 
the appellant to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  

The Board notes that a recent case, Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), the Court found that 
the VCAA requires, in the context of a claim to reopen, that 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial, to include, in the case of a new and material 
evidence case, that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In this case, 
the Board finds the requirements of Kent have been met, as 
the appellant was informed, in a November 2004 letter, as to 
what evidence would be necessary to establish his claim, and, 
in an October 2005 letter, the appellant was specifically 
informed as to 
why this issue was previously denied, and what evidence he 
would need to submit to constitute new and material evidence.  
Therefore, the Board finds that the VCAA notice requirements 
of Kent have been met in this case.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  In 
addition, neither the appellant nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As this claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001).

The appellant contends that he should not be barred from 
receiving VA benefits, exclusive of healthcare under Chapter 
17, Title 38, United States Code.  He argues that there were 
extenuating circumstances that compelled his absences without 
leave (AWOLs).  He states his family was in crisis, and that 
his presence at home was needed in order to preserve the 
family unit.  He recognizes that he made an error in judgment 
but feels there was no alternative.  Further, the appellant 
asserts that he was pressured by his commanding officer to 
take an "under conditions other than honorable" discharge.  
He does not feel he was adequately informed as to the 
repercussion of this type of discharge.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Under applicable law, where a former service member did not 
die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2005).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(d)(4) (2005).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2005); see 38 C.F.R. § 
3.354 (2005) (defining insanity for purposes of determining 
cause of discharge from service).

The appellant received a discharge from service in January 
1971, under conditions other than honorable.  By an 
unappealed administrative decision in July 1990, the RO 
denied the appellant's claim for VA benefits because, under 
38 C.F.R. § 3.12, it found that his character of discharge 
was a bar to such benefits.  Evidence considered at that time 
included that the appellant was AWOL for the period August 
21, 1969, to November 30, 1969, and again from July 13, 1970, 
to November 18, 1970.  Evidence also showed that the 
appellant was confined from November 18, 1970 to December 21, 
1970, and had about 217 days of AWOL and confinement, and 
received two separate Special Court Martials due to his 
periods of AWOL.  The appellant was found to be able to 
distinguish right from wrong at that time of the commission 
of the offenses that led to his other than honorable 
discharge, and the RO did not find compelling circumstances 
to warrant the prolonged unauthorized absences.  The RO 
ultimately concluded that the appellant's two periods of AWOL 
constituted willful and persistent misconduct; and that 
therefore the appellant's discharge was under dishonorable 
conditions, and therefore a bar to benefits.  

The appellant was again found, in February 1998, April 1998, 
and January 2000, to have a discharge issued under conditions 
which constitute a bar to payment of VA benefits.  Of record 
at that time of the January 2000 decision were several 
statements from the appellant indicating that he went AWOL in 
service to take care of his brothers and sisters after his 
mother died, and because of the things he was subjected to in 
Vietnam.  The appellant did not appeal the last previous 
denial of his claim in January 2000, and it therefore became 
final.

As noted above, the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The last final 
disallowance was in January 2000.  

A review of the added evidence shows that the appellant's 
discharge has not been upgraded per the decision of the Army 
Board for Correction of Military Records.  Thus, his 
discharge status is the same as it was at the time of the 
January 2000 decision.  The newly submitted evidence received 
since the last final decision of January 2000 consists 
primarily of recent medical treatment records, and statements 
from the appellant's friends and family.  While this evidence 
is new, it is not material to the issue of the appellant's 
character of discharge.  The newly submitted medical evidence 
does not show that the appellant was insane at the time of 
his separation from service, it only shows the appellant's 
current treatment for medical disabilities, which are not at 
issue.  As to the statements from the appellant's friends and 
family, they are cumulative of evidence already received, 
which the appellant has already previously reported, that he 
went AWOL to care for his family.  These statements also 
indicate that the appellant has "changed" and is currently 
a "good" person; while admirable, this evidence is not 
material at all to the question of the character of the 
appellant's discharge.  

Of record are June 2003 and March 2004 determinations by the 
Army Board for Correction of Military Records that the 
appellant had not submitted new evidence or arguments with 
his current claims to upgrade his discharge.  Since this did 
not change the service department's determination regarding 
the status of his character of discharge, this evidence is 
not material to the present claim.  Thus the Board finds that 
the evidence added to the appellant's claims file since the 
last prior final decision is not new and material as to the 
character of the appellant's discharge.

Because no new and material evidence has been received, the 
appellant's 
claim for VA benefits may not be reopened.  What the 
appellant seeks is a favorable determination on his claim for 
VA benefits based on essentially the same facts that were 
considered when his claim was previously denied as barred 
under 38 U.S.C.A. 
§ 5303.   Such favorable determination is expressly 
prohibited by law (with the exception of circumstances here 
not shown, i.e., CUE or the receipt of new and material 
evidence).  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

New and material evidence not having been submitted, the 
appeal seeking to reopen a claim to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


